*115Hon. James E. Folsom
Governor of Alabama
State Capitol
Montgomery, Alabama
Dear Sir:
We acknowledge your inquiry of November 25, 1949, requesting the opinion of *116the Justices of the Supreme Court of Alabama on certain constitutional questions involving the validity of Act No. 572 of the Regular Session of the Legislature of 1949, being H. B. 985, approved September 9, 1949. We shall answer your inquiries by number in the order in which you have presented them.
1. No. “A local law may be passed to take effect on the ratification of the same by the people of a county or district thereof.” — Childers v. Shepherd, 142 Ala. 385, 39 So. 235, 237; Opinion of the Justices, 249 Ala. 509, 31 So.2d 717.
2. We do not consider that Section 10 renders the Act so uncertain and indefinite as to be unenforceable and inoperative. Giving the Act the presumption of validity which should be accorded to it, we think that it was the legislative intent that the provisions of the Act preceding Section 10 should not become operative unless a majority of the qualified electors voting in the election provided for therein vote to adopt the provisions of the Act, but that the provisions of Section 10 with reference to the holding of the election in Franklin County should become effective upon the passage and approval of the Act. —Childers v. Shepherd, supra; Opinion of the Justices, supra.
3. No. The Act does not purport to make provision “for the conduct of elections.” — Dunn v. Dean, 196 Ala. 486, 71 So. 709, 714; State ex rel. Brown v. Slaughter, 196 Ala. 428, 71 So. 416.
4. No. — Opinion of the Justices, 249 Ala. 511, 31 So.2d 721.
5. No. We think the fair intent of the Act is to provide that all laws, general, local and special, in conflict with the Act are thereby repealed.
6. No.
7. No.
8. No.
9. This inquiry does not relate to a constitutional question, but a statutory construction not included in § 34; Title 13, Code of 1940.
Respectfully submitted,
JOEL B. BROWN,
ARTHUR B. FOSTER,
J. ED. LIVINGSTON,
DAVIS F. STAKELY, Associate Justices.